Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a matrix arranged display containing a plurality of sub-pixels, a reference clock and a plurality of other clock signal derived from the reference clock, a memory block operationally controlled by one of the derived clocks in each of the sub-pixels, and a common electrode providing a common potential to each of the sub-pixels under the control of the reference clock. 
Independent claim 6, and its dependent claims, are drawn to the general notion of a matrix arranged display containing a plurality of sub-pixels, a reference clock and a plurality of other clock signal derived from the reference clock, a memory block operationally controlled by one of the derived clocks in each of the sub-pixels, a plurality of memory selection line groups electrically connected to the memory block, and a common electrode providing a common potential to each of the sub-pixels under the control of another of the derived clocks. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following 
The particularly-significant, distinguishing structural and functional features are the operation of some of the plurality of clocks derived from the reference clock to control the routing of a particular sub-pixel’s data to a particular memory element from among the several memory elements in the particular sub-pixel’s memory block, and the operation of others of the plurality of clocks derived from the reference clock to control the switch selection of the data from a particular memory element of the particular sub-pixel’s memory block to the display output elements of the particular sub-pixel, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693